Citation Nr: 0528213	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  00-11 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for diplopia.

2.  Entitlement to service connection for an acquired heart 
disorder, to include a heart murmur.

3.  Entitlement to service connection for allergies, claimed 
as due to in-service asbestos exposure.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected ingrown toenail of the big left toe.  

5.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected meniscus tear of the left knee, 
with meniscectomy.

6.  Entitlement to an initial compensable rating for the 
service-connected hallux valgus of the right foot.

7.  Entitlement to an initial compensable rating for the 
service-connected hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1991 to September 
1995 and from August 1996 to August 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2000 and January 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  

Procedural History

In the February 2000 rating decision, the RO granted service 
connection for a meniscus tear of the left knee, status post 
partial medial meniscectomy and assigned a noncompensable 
rating effective from August 25, 1999.  The February 2000 
rating decision also denied service connection for, inter 
alia, a heart murmur, diplopia, allergies and a bilateral 
foot disability.  Finally, the RO decreased the rating for 
the service-connected ingrown toenail of the left big toe 
from 10 percent to 0 percent, effective August 25, 1999.  The 
veteran's Notice of Disagreement (NOD) was received at the RO 
in March 2000.  In April 2000 correspondence to the RO, the 
veteran's representative clarified that the veteran disagreed 
with the evaluation assigned for the service-connected left 
knee impairment and the denials of service connection for 
heart murmur, bilateral foot condition, diplopia and 
allergies.  The veteran perfected his appeal with the 
submission of a substantive appeal (VA Form 9) received at 
the RO in June 2000.  

In his June 2000 VA Form 9, the veteran also disagreed with 
the noncompensable rating for the service-connected left big 
ingrown toenail.  An SOC was issued in November 2000, and the 
veteran perfected his appeal as to that issue with the 
submission of a substantive appeal (VA Form 9) which was 
received at the RO in February 2001.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 2000.  A transcript of his 
testimony has been associated with the claims file.  

In a September 2000 Hearing Officer rating decision, the 
initial noncompensable rating for the service-connected 
meniscus tear of the left knee with meniscectomy was 
increased to 10 percent, effective from August 25, 1999, the 
effective date of service connection.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran's claims of service connection were re-evaluated 
subsequent to the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), and they were denied in rating decision 
dated October 2002.  The appeal continued.  

In a January 2005 rating decision, service connection was 
granted for hallux valgus, left foot and right foot with 
evaluations of 0 percent for each foot, effective August 25, 
1999.  The veteran disagreed with the initial noncompensable 
ratings assigned for the service-connected hallux valgus of 
the right foot and left foot.  He perfected his appeal with 
the submission of a substantive appeal (VA Form 9) received 
at the RO in April 2005.  


FINDINGS OF FACT

1.  The veteran's diplopia of the eyes clearly and 
unmistakably pre-existed service and was not permanently 
aggravated in service beyond the natural progression.  

2.  The medical evidence of record does not demonstrate the 
existence of any current residuals of a heart murmur or other 
acquired heart disorder and the veteran's complaints of 
intermittent chest pain have not been attributed to any heart 
disability, including a heart murmur.

3.  The veteran has seasonal allergies which pre-existed 
service and which were not permanently aggravated therein.  

4.  The veteran's service-connected ingrown toenail of the 
left great toe is manifested by infrequent recurrence of 
ingrown toenail with mild laceration of the skin; more nearly 
approximating that of no more than mild overall disability.  

5.  The veteran's left knee meniscal tear status post 
meniscectomy has been productive, since service, of pain and 
stiffness with extension ranging from 0 to 10 degrees and 
flexion ranging from 124 to 158 degrees and with very mild or 
borderline degenerative disease in the medial joint 
compartment; but neither ankylosis, instability nor 
subluxation have ever been shown.  

6.  The veteran's service-connected hallux valgus of the 
right foot has been productive, since service, of lateral 
metatarsus primus varus and mild hallux valgus, with small 
bunions and very mild or borderline degenerative disease in 
the first metatarsophalangeal joint; but neither severe 
hallux valgus equivalent to amputation of the great toe nor 
resection of the metatarsal head is clinically demonstrated, 
and painful motion is not found on examination.  

7.  The veteran's service-connected hallux valgus of the left 
foot has been productive, since service, of lateral 
metatarsus primus varus and moderate hallux valgus of the 
left foot, with small bunions and very mild or borderline 
degenerative disease in the first metatarsophalangeal joint; 
but neither severe hallux valgus equivalent to amputation of 
the great toe nor resection of the metatarsal head is 
clinically demonstrated, and painful motion is not found on 
examination.  


CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that the 
veteran's diplopia existed prior to service and was not 
aggravated therein; therefore the presumption of soundness at 
entrance into service is rebutted.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2004).  

2.  Diplopia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

3.  A heart disorder, if any, was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

4.  The medical evidence of record clearly and unmistakably 
demonstrates that the veteran's seasonal allergies existed 
prior to service and were not aggravated therein beyond the 
natural progression of the disease, therefore the presumption 
of soundness at entrance into service is rebutted.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306 (2004).  

5.  Seasonal allergies were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

6.  The criteria for an increased (compensable) rating for 
the service-connected ingrown toenail of the left big toe 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.20, 4.71a, Diagnostic Code 5284, 
4.118, Diagnostic Codes 5284 7804, 7819 (2002) and (2004).
7.  The criteria for the assignment of an initial rating in 
excess of 10 percent rating for the service-connected 
meniscus tear of the left knee with meniscectomy have not 
been met since the effective date of service connection.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.20, 4.40, 4.71a, Diagnostic Codes 5259, 5260, 5261 
(2004).

8.  The criteria for the assignment of an initial compensable 
rating for the service-connected hallux valgus of the right 
foot have not been met since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.71, 4.71a, Diagnostic Codes 5003, 5280, 
5284 (2004).

9.  The criteria for the assignment of an initial compensable 
rating for the service-connected hallux valgus of the left 
foot have not been met since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.71, 4.71a, Diagnostic Codes 5003, 5280, 
5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with letters which meet the notification requirements 
of the VCAA, including letters dated in February 2001 and 
July 2002, prior to readjudicating his claims in supplemental 
statements of the case (SSOC).  Therefore, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims were 
readjudicated in an October 2002 rating decision.  Additional 
duty-to-assist letters were provided to the veteran in May 
2003, May 2004, and November 2004.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, with respect to the timing requirement 
for the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letters and did in fact 
respond, including in testimony at a personal hearing in July 
2000.  Viewed in context, the furnishing of the VCAA notice 
after the decision that led to the appeal did not compromise 
"the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of her claims.  Id., at 120-
21.  The Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.  

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the February 
2001, July 2002, May 2003, May 2004 and November 2004 duty-
to-assist letters, the February 2000, October 2002 and 
January 2005 rating decisions, and the June 2000, November 
2000, and March 2005 statements of the case (SOCs) and 
numerous supplemental statements of the case (SSOCs) about 
the information and evidence that is necessary to 
substantiate the veteran's claims for service connection and 
for increased ratings.  In addition, the RO informed the 
appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  In the VCAA letters, the RO 
also informed the appellant about the information and 
evidence he was expected to provide.  Although the VCAA 
notice letters that were provided to the appellant did not 
specifically contain the "fourth element," the letters did 
specifically request that the veteran tell the RO of any 
additional evidence that he would like the RO to consider.  
Moreover, the RO has informed the appellant in the rating 
decisions and SOC, of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

In summary, the Board finds that these documents properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate the claim, and they properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion VA would attempt to obtain 
on behalf of the veteran.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  VA has also 
assisted the appellant and his representative throughout the 
course of his appeal by providing him with an SOC that 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Furthermore, the veteran indicated, in a September 2003 
statement, that he felt he had stated his case completely and 
wished his appeal to be  forwarded to the Board immediately.  
He further indicated that he did not want a hearing before 
the Board and had no further evidence to submit.  

II.  Service Connection Claims

The veteran asserts that service connection is warranted for 
diplopia, a heart murmur, and allergies.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2004).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection for certain diseases, such as 
arteriosclerosis and organic heart disease, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection may be awarded for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (the language of § 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Congenital or developmental defects are not considered 
diseases or injuries under the law.  38 C.F.R. § 3.303(c) 
(2004).  Service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin 
if the evidence as a whole shows that the manifestations of 
the disease in service constituted "aggravation" of the 
disease within the meaning of applicable VA regulations.  
VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c), 3.306 
(1999).  With regard to congenital or developmental defects, 
service connection may not be granted for a defect, although 
service connection may be granted for a disability which is 
shown by the evidence to have resulted from a defect which 
was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90 (July 18, 1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004); 
38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service-connected benefits because it has 
been shown that he was not sound at entrance and therefore 
that his disability pre-existed service.  See Wagner, No. 02-
7347, slip op. at 14.  However, where the presumption of 
sound condition at entrance to service cannot be rebutted, 
the assumption of the fact for which the presumption stands -
- that is, that the veteran was in sound condition at entry 
to service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Whether a current disability had its onset during service is 
a medical issue in the province of individuals qualified to 
opine on etiology of a disease by virtue of training, 
education, or other specialized knowledge.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997) (noting that evidence 
of a chronic condition must be medical, unless it relates to 
a condition to which lay observation alone is competent.); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (holding that lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over time when such symptomatology is within the purview of, 
or may be readily recognized by, lay persons; however, lay 
evidence is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2004).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

A.  Diplopia/eye disorder

Factual Background

A review of the veteran's service medical records reveals 
that the veteran reported on his enlistment physical 
evaluation report in January 1991 that he had worn glasses 
since age 11, and that he had double vision with nerve 
paralysis corrected at 12.  

Indeed, pre-service private treatment records from 1982 
through 1986 confirm that the veteran complained of double 
vision starting in 1982.  The diagnosis in August 1982 was 
right 4th  nerve palsy, apparently spontaneous, duration not 
well defined.  Neurological examination in October 1982 was 
negative.  The veteran underwent a right inferior oblique 
myectomy under general anesthesia in March 1983.  

In July 1985, the veteran was diagnosed with apparent left 
4th nerve palsy with left inferior oblique overaction.  A 
left inferior oblique myectomy was scheduled for October 
1985.  The surgery was subsequently cancelled by the 
veteran's family, and the record contains no explanation for 
the cancelled surgery.  

During the veteran's first period of service, he underwent a 
left inferior oblique myectomy in November 1992.

At the time of discharge from the veteran's first period of 
service in May 1995, the veteran reported no eye trouble, and 
the examiner noted that the veteran had undergone surgery for 
strabismus in 1992 with excellent results.  

After the veteran's initial period of active service from 
March 1991 to September 1995, the veteran submitted a claim 
of service connection for, inter alia, an eye disorder.  A VA 
examiner in February 1996 noted that the veteran was near 
sighted.  The examiner also noted that the veteran had eye 
surgery prior to military service to correct a "lazy" eye 
and also underwent elective eye surgery on the left eye to 
correct left hypertropia in 1992.  The examiner noted that 
the veteran did not have any resulting eye disability.  In a 
February 1996 rating decision, the veteran's claim was 
denied.  The veteran did not appeal that determination.  

The veteran returned to active duty from August 1996 to 
August 1999.  Service medical records from the veteran's 
second period of active service reflect that the veteran 
reported the right and left eye surgeries on his entrance 
examination report in May 1996.  No defects with regard to 
the veteran's eyes were noted at that time.  

On his June 1999 report of medical examination at separation 
from service, the veteran did not report any eye 
abnormalities.  

The veteran was afforded a VA examination in October 1999.  
The veteran reported that his eye surgeries in 1983 and 1993 
each resolved the diplopia problem temporarily, but the 
veteran reported that the diplopia had returned about one 
year prior with images overlapping diagonally with the right 
image higher than the left image.  The veteran noted the 
diplopia in front straight distance gaze, having decreased 
diplopia with left gaze and increased diplopia with right 
gaze.  The diagnosis was diplopia, a chronic situation for 
the veteran since childhood; status post surgical correction 
times two.  The diplopia was present and likely correctable 
with new glasses.  Myopia was also diagnosed, corrected to 
20/20 with current prescription.  The examiner noted that the 
veteran had a lifelong history of diplopia with no changes 
secondary to any military involvement, as well as a lifelong 
history of nearsightedness for which he has had to wear 
glasses since childhood.  The examiner opined that, with 
proper correction utilizing new glasses, the veteran should 
have no diplopia and 20/20 vision and therefore no impedance 
in any work environment.  However, the examiner also noted 
that caution should be exercised during the time before the 
diplopia is corrected in situations where the veteran would 
require depth perception or fine motor skills as well as 
operating heavy machinery.  

In a February 2000 rating decision, service connection for 
diplopia was denied.  In his April 2000 NOD, the veteran 
conceded that diplopia existed prior to service and was 
corrected during service.  However, the veteran opined that 
because it recurred during service, a subsequent operation to 
correct the problem was less likely to be successful.   

The veteran was afforded a VA examination in December 2004.  
The examiner noted the veteran's long history of diplopia 
that began prior to service, the in-service treatment and 
surgery, and the veteran's current complaints of constant 
diplopia.  

Examination of the veteran's eyes revealed a diagnosis of 
diplopia.  The examiner noted that a review of the record 
showed that the diplopia started in the veteran's adolescent 
years.  He had a right inferior oblique myomectomy in 1983 
and had progressive diplopia with recommendation for a left 
inferior oblique myomectomy in 1985 that was subsequently 
canceled by the family.  The examiner opined that the 
diplopia was likely present upon entry into military service, 
but was correctable with glasses.  It was not possible for 
the examiner to determine whether or not military service 
worsened the diplopia.  The examiner also opined that it was 
less likely that the diplopia initially began during service.  
The examiner noted that after surgery in 1992, the veteran 
remained only with 1/2 diopter diplopia, and that could have 
been correctable with glasses.  
Analysis

The veteran essentially argues that the surgery prior to 
service corrected the problem associated with the right eye, 
and that he had no problems with diplopia when he entered 
service.  The veteran further argues that during service, he 
developed a problem affecting his left eye and had a 
subsequent surgery to correct that problem.  As such, the 
veteran contends that there was no pre-existing condition 
with regard to the left eye, and that service connection is 
therefore warranted on a direct basis.  The Board disagrees 
with that analysis and finds that the veteran's diplopia pre-
existed service and was not permanently aggravated therein 
for the reasons and bases set forth below.

The law requires that the Board presume that the veteran was 
in sound condition on entry into service.  38 U.S.C.A. § 1111 
(West 2002).  The same law carves out an exception as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  Id.  Here, the Board finds there is 
clear and unmistakable evidence that the veteran's eye 
disorder existed before the veteran entered active service.  
At the outset, the Board notes that the medical and other 
evidence of record, clearly shows that the veteran was 
diagnosed with, and treated for, diplopia affecting both eyes 
prior to service in 1982.  Specifically, the medical records 
further show that the veteran underwent right eye surgery for 
diplopia prior to service with good results.  The veteran was 
scheduled for a subsequent surgery of the left eye in 1985 
after a left 4th nerve palsy with left inferior oblique 
overation was noted.  The veteran inexplicably cancelled that 
surgery.  The veteran later had the corrective left eye 
surgery during service in 1992 with no residuals noted.  
38 C.F.R. § 3.306(b)(1).  In light of the foregoing, the 
Board finds that the medical evidence in this case clearly 
establishes that the veteran had diplopia affecting both eyes 
prior to entry into service.  

Furthermore, the competent medical evidence of record does 
not indicate that the veteran's diplopia affected only one 
eye prior to service.  Diplopia is defined as the perception 
of two images of a single object; also called "double 
vision."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 475 
(28th ed. 1994).  The medical evidence does not demonstrate 
that the veteran had double vision in one eye, or that the 
disorder affected only one eye prior to service.  

The Board also finds that the veteran's pre-existing diplopia 
was not aggravated during service, beyond the natural 
progression of the disability.  According to the veteran's 
service medical records, and VA examinations in October 1999 
and December 2004, the veteran's pre-existing diplopia 
recurred during service, was corrected with surgery and that 
any current diplopia could be corrected with glasses.  In 
other words, while the diplopia was evidently present during 
service, it was corrected, at least once, and was found to be 
subsequently correctable, with glasses.  

In light of the foregoing, the Board finds that the evidence 
does not show a permanent worsening of the pre-existing 
diplopia condition during, or as a result of, active military 
service.  There is no opinion to the contrary, and the 
evidence does not support the veteran's contentions.  Thus, 
there is no evidence of record, other than the veteran's 
contentions, that his pre-existing diplopia was aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for diplopia.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Heart murmur/disability

Factual Background

A private heart examination and echocardiogram report from 
January 1999, during the veteran's second period of active 
service, noted that the veteran complained of chest pain.  A 
systolic murmur was noted.  Wall motions, pericardium and 
valves were all normal.  Systolic function was normal.  
Calculated ejection fraction was 70 percent.  Colored Doppler 
studies revealed very mild tricuspid valve regurgitant flow.  
Continuous wave Doppler revealed normal flow velocities 
across all the valves.  The conclusion was normal 
echocardiogram, although the examiner did note that the mild 
degree of tricuspid valve regurgitant flow might have 
accounted for the murmur.  

At the time of separation in June 1999, a chest x-ray was 
normal.  

A VA echocardiogram report from November 1999 revealed no 
evidence of pericardial effusion.  No abnormal systolic flow 
was detected by pulsed Doppler in the left atrium indicating 
the absence of mitral regurgitation.  There was no evidence 
of mitral valve prolapse.  Although the quality of the 
echocardiogram was not optimal, the left ventricle appeared 
normal in size and wall motion.  A November 1999 chest x-ray 
was also normal.  

A November 1999 VA examination report noted the veteran's 
complaints of chest pain in the left lateral chest which was 
described as a grabbing sensation lasing two to three 
seconds, which occurred approximately five times per week on 
average, more when the veteran was under stress.  The veteran 
denied any associated symptoms such as dyspnea on exertion, 
palpitations, dizziness, loss of consciousness, paroxysmal 
nocturnal dyspnea, or shortness of breath. found no cardiac 
abnormality.  The examiner noted that there was no heart 
murmur present or detectable by echocardiogram.  The 
diagnosis included recurrent chest pain of musculoskeletal 
origin.

The February 2000 rating decision denied service connection 
for a heart murmur.  In his April 2000 NOD, the veteran 
asserted that the cause of his chest pain had not yet been 
determined, and as such, further testing is warranted.

In response, the veteran was afforded a VA Examination in 
December 2004.  The examiner noted that the veteran was 
diagnosed with a heart murmur during his second period of 
service.  At the examination, the veteran denied shortness of 
breath and dyspnea on exertion.  He could achieve greater 
than 4 METs without incident.  There was no evidence of 
syncope.  There was no evidence of congestive heart failure.  
There was no evidence of previous myocardial infarction or 
cardiac surgery.  The examiner noted that the veteran did not 
have hyperthyroid or heart disease.  The examiner noted that 
there was no effect on the veteran's usual activities as a 
result of any heart murmur.  

On examination, the heart rate and rhythm were regular.  S1 
and S2 were normal.  There was no evidence of any murmur 
ausculated on the examination.  There was no evidence of 
congestive heart failure on examination.  The examiner noted 
that previous echocardiogram showed normal systolic and 
diastolic function; and there was no evidence of any 
pericardial effusion.  There was no peripheral edema, or 
sinus erythema observed on examination.  

The diagnosis was history of murmur ausculated on an exam in 
the past; no current cardiac limitations; normal functional 
capacity with followup echocardiogram that did not reveal the 
presence of any cardiac deficits.  There was no current 
evidence to show any cardiac condition for which service-
connection should be granted and no diagnosed heart disease.  

Analysis

In sum, the medical evidence in this case reveals that the 
veteran may have had a heart murmur in service, and follow-up 
echocardiogram opined that a mild degree of tricuspid valve 
regurgitant flow might have accounted for the murmur.  
However, the results of the echocardiogram did not reveal any 
underlying heart disorder.  In addition, the current medical 
evidence of record does not show the existence of a current 
heart murmur or any underlying heart disorder which could be 
caused from a heart murmur.  

Moreover, and as noted above, congenital or developmental 
defects, such as a heart murmur, are not considered diseases 
or injuries under the law, and service connection may not be 
granted for a defect, although service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  

That scenario, however, does not apply to this case because 
no current underlying heart disability is shown.  In this 
case, viewing the evidentiary record in this entirety, the 
Board finds no medical evidence to show that the veteran is 
suffering from a current heart disorder or any residuals of a 
heart murmur.  Under 38 U.S.C.A. § 1110 (West 2002), it is 
essential that there be a current disability in order to 
establish service connection.  See Degmetich, 104 F. 3d at 
1332. 

The Board is mindful that the veteran did have complaints of 
atypical chest pain.  However, it is well-established that a 
symptom such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted, unless there is a medical nexus 
linking the veteran's pain to an incident in service.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Specifically, such a "pain alone" claim must fail when 
there is no sufficient factual showing that the pain derived 
from an in-service disease or injury.  Such pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  In order for a veteran to qualify for 
service connection under applicable statutes, it must be 
shown that he has a disability and that the disability has 
resulted from a disease or injury from service or from a 
service connected disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim must be denied if there is an absence of 
disability or an absence of disease or injury.

While the veteran did complain of chest pain, no underlying 
heart disability was found.  The Court has stated in Clyburn 
v West, 12 Vet. App. 296, 301 (1999), that continued 
complaints of pain after service do not suffice to establish 
a medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  Pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  See Sanchez.  Such a "pain alone" claim 
must be denied when there is no sufficient factual showing 
that the pain derives from an in-service disease or injury.  
Id.

Accordingly, service connection for a claimed heart murmur 
and/or any heart disorder is not warranted.  
C.  Allergies

Factual Background

On the veteran's June 1999 Report of Medical History, he 
reported that he had suffered from hay fever in 1999.  The 
veteran used Claritin daily and often used Flonase for nasal 
congestion.  There was no other self-report of allergies 
during service, other than a drug allergy to iodine.  

In a statement received at the RO in October 1999, the 
veteran's spouse reported that the veteran sought treatment 
from a specialist for his allergies.  

At his VA examination in November 1999, the veteran reported 
that he had hay fever for as long as he could remember, but 
had been taking Claritin and allergy shots for the past year, 
and carried Epinephrine in his pockets in case of emergency; 
however, he reported that since the first frost he had had no 
further symptoms.  The diagnosis was history of environmental 
allergies, currently inactive.  

Service connection for allergies was subsequently denied by 
rating decision dated February 2000.  In his April 2000 NOD, 
the veteran appears to assert that he was exposed to asbestos 
during service which may have contributed to, or aggravated, 
his allergies.  

At his personal hearing in July 2000, the veteran testified 
that he had hay fever prior to military service; however, his 
allergies became worse during service, leading to treatment 
during service, which consisted of allergy shots and 
Claritin.  The allergies were seasonal and have persisted 
since service.  

Private treatment records from 1999 and 2000 note that the 
veteran had some food allergies, including shellfish, and 
suffered from allergic rhinitis with hypersensitivity to 
ragweed, and sensitivity to grass, trees, mites and cats.  

At a VA examination in December 2004, the examiner noted the 
veteran's complaints of seasonal allergies.  The veteran took 
Allegra-D as needed.  The examiner noted that the veteran had 
not had any surgeries to his sinuses or upper respiratory 
tract.  There was no restrictive or obstructive lung disease 
involved.  The veteran was not asthmatic.  The veteran's 
symptoms usually ran the course with the season and subsided 
subsequently.  The diagnosis was history of seasonal 
allergies with no chronic antibiotic therapy and no 
respiratory compromise.  The examiner opined that the 
veteran's chronic seasonal allergies were unlikely related to 
military service or aggravated thereby, beyond normal 
progression of the disease.  

Analysis

Under 38 C.F.R. § 3.380, diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

The medical evidence in this case shows that the veteran did 
not report that he suffered from seasonal allergies in 1991, 
upon entry into service.  As such, the presumption of 
soundness may only be rebutted by clear and unmistakable 
evidence that the veteran's seasonal allergies pre-existed 
service and were not aggravated therein.  In this regard, the 
Board notes that the veteran has reported, at his November 
1999 VA examination, that he had suffered from hay fever for 
as long as he could remember.  In other words, the veteran's 
own self-report indicates that the veteran's seasonal 
allergies pre-existed service.  There is no evidence to the 
contrary and the veteran does not argue that his allergies 
began during service.  Rather, the veteran maintains that his 
seasonal allergies were aggravated during service.  The 
veteran has also argued that in-service exposure to asbestos 
was a contributing factor.  

Despite the veteran's contentions, a VA examination in 
December 2004 did not find that the veteran's pre-existing 
seasonal allergies were aggravated during service.  The 
examiner pointed out that the veteran had not undergone any 
invasive surgeries and there was no restrictive or 
obstructive lung disease involved.  Furthermore, the veteran 
was not asthmatic.  The examiner explained that the veteran's 
allergies usually ran the course with the season, and then 
subsided.  There was no respiratory compromise.  The examiner 
concluded that the veteran's seasonal allergies were not 
aggravated during service, beyond the natural progression of 
the disease.  

In contrast, the veteran essentially argues that his 
allergies worsened during service such that he needed to seek 
treatment which included medications and allergy shots.  The 
veteran further argues, in essence, that the medical evidence 
showing this treatment should serve as an indication of a 
permanent worsening of his condition.  

However, that proof of treatment does not, in and of itself, 
show a permanent increase in severity of a disability, beyond 
the natural progression of the disease, which is a necessary 
element for service connection based on aggravation of a pre-
existing disability.  The Board concludes that the opinion of 
the December 2004 VA examiner, in the absence of any medical 
evidence to the contrary and viewed in the context of the 
evidence as a whole, constitutes clear and unmistakable 
evidence that the allergies were not aggravated during 
service.  See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness)' 38 C.F.R. § 3.380.

In the alternative, the veteran argues that he was exposed to 
asbestos during service which contributed to his allergies.  
The Board once again notes, however, that the VA examiner in 
December 2004 did not find a permanent increase in severity 
of the veteran's pre-existing allergies during service.  As 
such, the question of whether the veteran was exposed to 
asbestos during service becomes a moot point and it need not 
be further addressed since no aggravation was found.  In 
other words, the cause of permanent aggravation of a pre-
existing disorder becomes moot if, as in this case, it is 
determined that no aggravation exists.  

Thus, the presumption of soundness with regard to the 
veteran's pre-existing allergies has been rebutted by clear 
and unmistakable evidence and there is no evidence of record, 
other than the veteran's contentions, that his pre-existing 
seasonal allergies were aggravated by service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
matters involving special experience or special knowledge 
require the opinions of witnesses skilled in that particular 
science, art, or trade).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for allergies.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Increased Rating Claims

The veteran asserts that a compensable rating is warranted 
for the service-connected ingrown left big toenail.  The 
veteran also disagrees with the initial 10 percent rating 
assigned for the service-connected left knee meniscus tear 
status post meniscectomy, and the initial noncompensable 
ratings for the service-connected hallux valgus of the right 
foot and hallux valgus of the left foot.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based as far as practical on 
the average impairment of earning capacity resulting from a 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When the veteran timely appealed the ratings initially 
assigned for the service-connected hallux valgus of the right 
and left feet, and the left knee disability-just after 
establishing entitlement to service connection for them, VA 
must consider the claims in that context.  This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (indicating that the most 
recent level of functional impairment is of primary 
importance).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Ingrown Toenail - Big Left Toe

Factual Background

The veteran essentially contends that the service-connected 
ingrown toenail of the big left toe causes recurrent flare-
ups of inflammation and infection, warranting a compensable 
rating.  

Service connection was initially granted for left big toe 
ingrown toenail in a February 1996 rating decision.  A 
noncompensable rating was assigned.  The veteran submitted a 
timely NOD with that determination in March 1996, and an SOC 
was issued in March 1996.  In a Hearing Officer Decision 
dated in May 1996, the noncompensable rating for the service-
connected ingrown toenail of the left big toe was increased 
to 10 percent.  

The veteran did not thereafter perfect his appeal as to that 
issue, and returned to active military duty from August 1996 
to August 1999.  A March 1997 treatment record reveals that 
the veteran had been having trouble with the medial borders 
of both great toes ingrowing.  The examiner observed that the 
veteran's nail widened at the distal tip, and there was 
cryptosis of the borders with enlargement of the nail labia.  
Various options were discussed, but the examiner opined that 
if the problem persisted, the veteran should undergo a 
permanent removal of the side.  

After his discharge from the second period of service in 
August 1999, the veteran requested an increased rating for 
the service-connected left big toe ingrown toenail.  However, 
at a VA examination in November 1999, the veteran reported 
that once he stopped wearing the regulations boots, his 
symptoms markedly improved.  He also reported that his most 
recent ingrown toenail from August 1999 required no treatment 
and completely resolved.  The veteran denied any current pain 
or swelling of the toes.  On examination of the feet, there 
was no abnormality of the joints, no point tenderness, no 
swelling, and no discoloration.  The toenails were somewhat 
long and unkempt; however, the toes were without any 
tenderness or signs of inflammation.  There was no 
abnormality on the perimeter of the nails or the base of the 
nails.  There was no erythema or tenderness of the toes.  The 
diagnosis was history of recurrent ingrown toenails, 
currently inactive.  

As noted above, the February 2000 rating decision decreased 
the rating from 10 percent to 0 percent for the service-
connected big left ingrown toenail.  The veteran disagreed 
with that determination.  

At his December 2004 VA examination, the veteran noted that 
his ingrown toenails and symptoms were infrequent since he no 
longer wore restrictive boots.  The veteran also reported 
that he trimmed the skin on the end of his toe to prohibit 
the formation of ingrown toenails.  He was on no particular 
treatment for the ingrown toenails at the time of the 
examination, and did not complain of pain.  The examiner 
observed an ingrown toenail with mild laceration of the skin 
on the left big toe, with associated dried blood.  

Specific Rating Criteria and Analysis

The veteran's service-connected ingrown toenail of the left 
big toe is rated by analogy under 38 C.F.R. § 4.118, 
Diagnostic Code 7819-7804.  

The veteran's disability is currently rated as noncompensable 
under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7819.  Under that code, benign skin neoplasms are to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801-7805), or impairment of 
function.  Id.  The veteran's disability has been rated by 
analogy under the criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Under that Code, scars, superficial, painful on 
examination are rated 10 percent disabling.  Id.  Note 1 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  Id.  Note 2 indicates that a 
10 percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.  Id. This diagnostic 
code provides for a 10 percent rating and no more.  

However, the medical evidence of record does not show that a 
10 percent is warranted in this case based on the criteria 
set forth under Diagnostic Code 7804.  Specifically, the 
veteran's service-connected left big ingrown toenail was not 
shown to be painful, swollen or tender on examination in 
December 2004.  Furthermore, the veteran reported that 
symptoms associated with the service-connected ingrown left 
big toenail were infrequent since he not longer had to wear 
restrictive military combat boots.  Finally, the veteran 
reported that he has learned how to trim his toenail in such 
a way as to avoid it growing into the skin.  In sum, there is 
no painful scar for which a 10 percent rating can be 
assigned.  

In order to afford the veteran the highest possible 
evaluation, the Board will examine all other possible 
diagnostic codes to determine whether they apply.

The Board finds that 38 C.F.R. § 4.118, Diagnostic Codes 7800 
and 7801, are not for application in the veteran's case 
because the veteran's ingrown toenail is not on his head, 
face, or neck, nor is it deep or cause limited motion and 
measure at least 6 square inches.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, scars, other, 
are to be rated on limitation of function of the affected 
part.  The medical evidence in this case does not reflect any 
compensable limitation of motion of the toe or foot due to 
the service-connected left big ingrown toenail.  Furthermore, 
there is little evidence in the veteran's claims file to 
suggest that he has any limitation of function of her foot 
due to the service-connected ingrown toenail disability. 
Indeed, VA examination reports from November 1999 and 
December 2004 show he had no complaints of pain on motion of 
his foot.  Therefore, a compensable disability rating is not 
warranted under this code.

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5284, other 
foot injuries are rated 10 percent when moderate, 20 percent 
when moderately severe, and 30 percent when severe.  However, 
the veteran's disability of ingrown left big toenail does not 
rise to the level of moderate.  The Board recognizes that the 
recurring ingrown toenails cause him some pain.  However, the 
admittedly infrequent recurrence of some pain complaints does 
not warrant the description of more than mild, and, 
therefore, the service-connected ingrown left big toenail 
disability does not warrant a compensable rating under this 
code.

The Board further notes that, during the course of the 
veteran's appeal, the regulations regarding skin diseases 
were amended.  Prior to August 30, 2002, ratings under 
Diagnostic Code 7819 for new, benign skin growths were to be 
rated as analogous to scars, disfigurement, etc., using the 
criteria for eczema under Diagnostic Code 7806.  Under 
Diagnostic Code 7806, a 10 percent rating will be assigned if 
there is exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  A 30 percent rating 
applies if there is exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
assigned if there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or if the 
disability is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806 and 7819.  A 10 percent rating is for 
application for a superficial, tender and painful scar on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2004).

The record reflects that the RO provided the veteran with 
notice of the revised regulations in the November 2004 SSOC, 
described above. Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the criteria effective prior to August 30, 2002, a 
compensable rating is not assignable for the veteran's 
service-connected ingrown left big toenail.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 indicates that new growths, 
benign, skin are to be rated as scars, disfigurement, etc.  A 
further note states that unless otherwise provided, the Board 
is to rate Diagnostic Codes 7807 to 7819 as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Id.  38 C.F.R. § 
4.118, Diagnostic Codes 7800-7802 (2002) are not for 
application because the veteran's ingrown toenail is not on 
his head, face, or neck and is not the result of burns.  38 
C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2002) provide 
a maximum 10 percent evaluation for superficial scars and are 
poorly nourished with repeated ulceration and superficial 
scars that are tender and painful on objective demonstration.  
As noted hereinabove, the veteran's ingrown toenail of the 
left big toe is not currently tender or painful, and repeated 
ulceration is not shown.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002), other 
scars are to be rated based on limitation of function of the 
affected part.  Since the regulations governing the foot have 
not been amended during the course of the veteran's appeal, 
evaluation of his disability under those codes would yield an 
identical result to that discussed above.

Under the criteria of 38 C.F.R. § 4.118, DC 7806 (2002), 
eczema warrants a noncompensable rating with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, a 10 percent rating with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, a 30 percent rating with exudation or itching 
constant, extensive lesions, or marked disfigurement, and a 
50 percent rating with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.

Under this Code, the veteran's disability does not warrant an 
increase to a 10 percent disability rating.  Specifically, 
there is no evidence that the veteran's service-connected 
ingrown left big toenail causes more than slight, if any, 
exfoliation, exudation, or itching, on a nonexposed surface.  
Indeed, the evidence does not show that the ingrown big left 
toenail has resulted in any permanent disfigurement.  

In view of the foregoing, the Board finds that the 
noncompensable evaluation currently assigned for the service-
connected ingrown toenail of the left big toe adequately 
reflects the clinically established impairment experienced by 
the veteran.  As the evidence preponderates against the claim 
for an increased rating for the veteran's service-connected 
ingrown toenail of the left big toe, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); See Gilbert, 1 
Vet. App. at 54.

B.  Left Knee

Factual Background

Service and private medical records reflect that the veteran 
injured his left knee during his second period of service in 
May 1999.  He sought treatment in June 1999 and the 
examiner's impression was internal derangement probable 
medial meniscus tear.  The veteran underwent an arthroscopic 
procedure and partial medial meniscectomy in June 1999.  
Later that month, at the veteran's follow-up appointment, the 
veteran's knee was doing well and he had very little 
discomfort.  Range of motion was 5 to 100 degrees.  He was 
walking with a moderate limp.  Physical therapy was 
recommended.  He did have a small effusion, but without much 
pressure.  Two weeks later, at the end of June 1999, the 
veteran's left knee had improved further.  He still had a 
small effusion present, but his range of motion was 
approximately 0 to 120 degrees.  He walked without a lip.  
His knee got achy and sore if he walked about a mild and a 
half.  By the middle of July 1999, the veteran's knee showed 
no effusion and knee swelling was markedly improved.  He was 
walking quite well.  The examiner determined that the veteran 
could be fully active as tolerated.  

Separation examination from June 1999 noted that the veteran 
had decreased range of motion and decreased strength in the 
left knee.  On examination, the left knee was swollen, but it 
had healed well from the surgery

X-rays of the left knee in November 1999 were normal.  Bony 
alignment was normal, there were no degenerative changes and 
there was no joint effusion.  Soft tissues appeared 
unremarkable.  

VA examination of the left knee in November 1999 revealed 
that the knee was without any discoloration or cyanosis.  
There was no point tenderness, no crepitations on motion and 
the joint was stable.  Range of motion of the left knee was 0 
to 158 degrees.  The right knee was 0 to 155 degrees.  The 
diagnosis was status post left meniscectomy.

The February 2000 rating decision granted service connection 
for meniscus tear of the left knee, status post partial 
medial meniscectomy and assigned a noncompensable rating.  
The veteran disagreed with the initial rating assigned.  In 
his April 2000 NOD, the veteran reported ongoing pain and 
stiffness, and the likelihood of osteoarthritis.

At his personal hearing before a Hearing Officer at the RO in 
July 2000, the veteran reported continued pain, daily 
stiffness, and swelling of the left knee several times a 
week.  

The veteran was afforded another VA examination in August 
2000.  The veteran noted swelling and stiffness.  He denied 
heat or discoloration.  The knee did not give way or lock, 
but it did grind, and the veteran did complain of pain with 
pressure over the patella and crepitus with flexion and 
extension of the left knee.  Flare-ups of knee pain occurred 
about once very four months and lasted several days.  

The examiner was unable to comment additional functional 
impairment, if any, during a flare-up.  The examiner noted 
that the veteran did not utilize crutches, braces, canes, 
corrective shoes, orthotics, walkers or wheelchairs.  The 
veteran had not had any subsequent surgeries or re-injury to 
the left knee.  The veteran did not complain of dislocation 
or recurrent subluxation.  There were no described 
constitutional symptoms or signs consistent with systemic 
inflammatory arthritis.  The veteran reported impaired daily 
activities, that he could no longer kneel, jog or run, and he 
was no longer able to participate in sporting or exertional 
activities.  

Initial range of motion testing of the left knee demonstrated 
extension of 10 degrees and flexion of 124 degrees.  On the 
fifth range of motion, extension was 12 degrees and flexion 
was 124 degrees.  Range of motion of the right knee was 
extension of 0 degrees and flexion of 142 degrees.  There was 
no ligamentous or cartilaginous instability of the left knee, 
with the anterior cruciate ligament, posterior cruciate 
ligament, medial collateral ligament, and lateral collateral 
ligament intact.  There was questionable medial meniscus 
instability, with a minimally positive McMurray's click.  The 
Q-angle of the left knee was only 6 degrees, compared to 12 
degrees on the right.  There was fine grating crepitus, with 
pressure placed over the patella, and the findings were 
consistent with chondromalacia patella, in addition to the 
medial meniscus injury.  There was objective evidence of pain 
with passive range of motion as well as active range of 
motion of the left knee demonstrated and illustrated by 
guarding, grimacing, and on one occasion, verbalization of 
discomfort.  

After manipulation of the knee, the veteran walked with a 
slight limp.  The examiner noted marked discomfort when 
pressure was placed over the patella, and the examiner did 
not question the veteran's complaints of pain with kneeling.  
The examiner concluded that the veteran had functional 
limitations secondary to the left knee pain.  No ankylosis 
was present and there were no signs of inflammatory 
arthritis.  The diagnosis was meniscus tear of the left knee, 
status post surgical repair by arthroscope; chondromalacia 
patella of the left knee, with crepitus.  Radiographs were 
normal.  

In a September 2000 Hearing Officer Decision, the RO 
increased the initial noncompensable rating to 10 percent for 
the service-connected meniscal tear of the left knee, 
effective from August 25, 1999, the effective date of service 
connection.  

At the VA examination in December 2004, the veteran 
complained of pain and stiffness in his left knee with 
associated swelling.  The veteran reported that his knee gave 
out one to two times per month.  There was no heat or 
redness. The veteran had no recurrent injury or subsequent 
surgeries, and he was not on any type of physical therapy for 
the knee.  Precipitating factors were activities.  
Alleviating factor was rest.  There was no additional 
limitation of motion or function during flare-ups.  The 
veteran did wear braces for his left knee during cold 
weather.  He used no corrective shoes or crutches.  No 
episodes of dislocation were noted and no inflammatory 
arthritis was noted.  

Flexion of the left knee was to 130 degrees, extension to 0.  
Medial and lateral collateral ligaments evaluated in neutral 
and 30 degrees of flexion revealed no motion.  Anterior and 
posterior cruciate ligaments evaluated in 30 degrees of 
flexion revealed less than 5 mm of motion.  Medial and 
lateral menisci evaluated via McMurray's test were normal.  
Evidence of previous arthroscopic surgery was not visible, as 
the scars had faded.  No abnormal gait was noted.  No other 
objective evidence of painful motion, such as edema, effusion 
or instability was noted.  No ankylosis was present.  Range 
of motion was not otherwise additionally limited by pain, 
fatigue, weakness or lack of endurance.  

X-rays showed very mild or borderline degenerative disease in 
medial joint compartment, and very small patellar spur at 
site of quadriceps tendon insertion; but with no other 
significant change in the left knee since November 1999.  The 
diagnosis was history of left medial meniscal tear, with 
ongoing complaints; but with radiographic findings showing no 
significant difference in progression of disease since 1999.  

Specific Criteria and Analysis

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, as is the case here, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999).

The veteran's service-connected meniscal tear of the left 
knee status post meniscectomy has been rated as 10 percent 
disabling by analogy to removal of semilunar cartilage, 
symptomatic, under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for removal of semilunar cartilage, symptomatic.

In order to afford the veteran the highest possible 
evaluation, the Board will examine all other possible 
diagnostic codes to determine whether they apply.

Degenerative arthritis is rated under Diagnostic Code 5003. 
38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion. 
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

A 10 percent evaluation on the basis of limitation of motion 
of the knee requires limitation of flexion to 45 degrees, or 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2004).  A 20 percent evaluation 
requires limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  A 30 percent evaluation on the 
basis of limitation of motion of the knee requires limitation 
of flexion to 15 degrees or limitation of extension to 20 
degrees.  Id.  A separate rating for limitation of extension 
and for limitation of flexion may be assigned. VAOPGCPREC 9-
2004.

The medical evidence in this case, as noted hereinabove, has 
never reflected limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  As such, a 
compensable rating based on limitation of motion of the left 
knee has never been warranted.  However, as noted above, a 10 
percent rating is warranted based on objective evidence of 
arthritis with noncompensable limitation of motion of the 
left knee.  

The Board will now address whether any other diagnostic code 
would afford the veteran a rating in excess of 10 percent for 
the service-connected left knee meniscus tear with 
meniscectomy, or if a separate rating is warranted for the 
arthritis of the knee.  

In rating knee disabilities, the VA must consider opinions of 
the General Counsel (VAOPGCPREC 23-97 and 9-98), in which it 
was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability(ies) may be rated separately based on limitation 
of motion and lateral instability and subluxation.  Thus, 
separate ratings under Diagnostic Codes 5010, in conjunction 
with 5260 or 5261 as well as 5257 must be considered.  
However, in this case, neither instability nor subluxation 
has ever been shown.  As such, a separate rating for 
arthritis is not warranted in this case.  

Diagnostic Code 5256 governs ratings for ankylosis of the 
knee.  This code in inapplicable in this case since the 
medical evidence has never shown ankylosis of the knee.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  

As noted above, a rating in excess of 10 percent under 
Diagnostic Code 5257 is not warranted since neither 
subluxation nor instability of the left knee has ever been 
shown.  

Diagnostic Code 5258 governs ratings for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  A 20 percent rating is the only 
rating assignable under this code.  

A rating under this code is not warranted in this case 
because the medical evidence of record has not shown the 
presence of joint effusion or dislocation with frequent 
episodes of locking pain at any time since the effective date 
of service connection.  

The Board is aware of the veteran's consistent complaints of 
pain, stiffness and swelling in the left knee.  However, the 
motion of the left knee, has not been shown to be further 
limited by pain; weakness or fatigue.  

The Board finds that the symptomatology and level of 
disability of the veteran's service-connected left knee 
disability has remained fairly consistent since recovery from 
his in-service meniscectomy surgery.  While this condition 
may have varied somewhat from day to day, there appear to be 
no periods of time, between the effective date of service 
connection and the latest VA examination of record in 
December 2004, during which the severity of the left knee 
meniscal tear status post meniscectomy was any less severe 
than at the time of the December 2004 VA examination.  In 
other words, the objective medical findings in the VA 
examinations of November 1999, August 2000 and December 2004 
are fairy consistent, reflecting that the veteran's left knee 
pain has limited somewhat the veteran's flexion and 
extension.  This correspondents to an initial rating of 10 
percent, assignable from the effective date of service 
connection.  Likewise, an initial rating in excess of 10 
percent is not warranted for the service-connected meniscal 
tear of the left knee status post meniscectomy, at any time 
during the appeal period.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected left knee 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling than 
as currently rated.

In view of the foregoing, the Board finds that the initial 10 
percent evaluation currently assigned for the service-
connected left knee disability adequately reflects the 
clinically established impairment experienced by the veteran, 
since the effective date of service connection.  As the 
evidence preponderates against the claim for a higher initial 
rating for the veteran's service-connected left knee meniscal 
tear status post meniscectomy, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

C.  Hallux Valgus - Right and Left Feet

Factual Background

Private treatment records dated in March 1999, during the 
veteran's second period of active service, show that the 
veteran had a history of left foot pain, but no trauma.  Mild 
hallux valgus with scattered small bone islands within the 
calcaneus and talus were noted in an otherwise unremarkable 
left foot radiograph.  Specifically, there was no evidence of 
an acute bony injury to the left foot.  

A November 1999 VA examination of the feet revealed no 
abnormality of the joints, no point tenderness, no swelling, 
and no discoloration.  The toes were without any tenderness 
or signs of inflammation.  There was no erythema or 
tenderness of the toes.  The diagnosis was history of 
bunions, currently inactive.   

A December 2004 VA examination noted that the veteran 
complained of bunions.  The veteran explained that his 
bunions were less painful when he did not wear restrictive 
shoes, and that he did not get inflammation very often.  Not 
having to wear combat boots was an alleviating factor.  The 
veteran complained of pain, but he did not wear corrective 
shoes, crutches or braces, and he had not suffered any 
additional injury to the feet.  No surgeries were noted.  
Examination of the feet revealed mild hallux valgus, 
bilaterally.  There was 45 degrees of dorsiflexion and 10 
degrees of plantar flexion in bilateral first MTP's .  
Neither MTP was tender and angulation was mild.  Gait was 
normal.  There were no functional limitations in standing or 
walking.  There was no unusual shoe-wear pattern or 
callosities noted.  There was no skin or vascular changes. 
The joint was not painful on motion.  No functional loss of 
any of the toes was noted.  Posture was normal.  No 
hammertoes or other foot deformities were noted.  

X-ray of the feet revealed lateral metatarsus primus varus 
and hallux valgus, moderate on the left and mild on the 
right, with small bunions, and very mild or borderline 
degenerative disease in the first metatarsophalangeal joints, 
bilaterally.  The diagnosis was bilateral hallux valgus.

Specific Criteria and Analysis

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Under the laws administered by VA, unilateral hallux valgus 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2004).  Under DC 5280, an evaluation of 10 percent 
evaluation is warranted when there is severe hallux valgus, 
equivalent to amputation of the great toe; or when there has 
been an operation with resection of the metatarsal head.  A 
disability rating greater than 10 percent is not available 
under this diagnostic code.  38 C.F.R. § 4.71a; Diagnostic 
Code 5280.
In this case, severe hallux valgus has never been shown.  
Rather, no more than mild hallux valgus of the right foot, 
and moderate hallux valgus of the left foot has ever been 
shown.  Moreover, the veteran has not undergone a resection 
of the metatarsal head of either foot.  

VA examinations in November 1999 and December 2004 did not 
indicate any more than mild, if any, functional impairment of 
either foot.  Although the veteran complained of pain, the 
objective evidence of record did not reveal an unusual shoe-
wear pattern, callosities, vascular changes, functional loss 
of toes, hammertoes, or any other foot deformity.  As such, a 
compensable rating for hallux valgus is not warranted for 
either foot under Diagnostic Code 5280.  

In addition, the Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

After reviewing the evidence of record, it is found that the 
evidence does not support the assignment of a compensable 
evaluation for the veteran's service-connected hallux valgus 
of either foot.  The veteran has not undergone an operation 
for his condition.  Moreover, there is no evidence that the 
condition has ever been severe, as the condition is not 
equivalent to amputation of the great toe.  The VA 
examination conducted in December 2004 noted that the 
condition caused pain  Radiographs confirmed the diagnosis of 
hallux valgus; however, the veteran reported that his hallux 
valgus condition was not as bothersome as it was during 
service because he was no longer required to wear combat 
boots.  In light of the probative evidence of record, it 
cannot be determined that the severity of the service-
connected hallux valgus of either foot meets the criteria for 
a compensable rating for this disability.  Thus, the 
noncompensable ratings for the hallux valgus of the right 
foot and left foot are appropriate.  See 38 C.F.R. § 4.31 
(2004).

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claims for compensable 
evaluations for hallux valgus right foot and hallux valgus 
left foot; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diplopia is denied.  

Service connection for a heart disorder, to include a heart 
murmur, is denied.  

Service connection for allergies is denied.  

An increased (compensable) rating for the service-connected 
ingrown big left toenail is denied.  

An initial rating in excess of 10 percent for the service-
connected meniscal tear of the left knee, status post 
meniscectomy, is denied.  

An initial compensable rating for the service-connected 
hallux valgus of the right foot is denied..  

An initial compensable rating for the service-connected 
hallux valgus of the left foot is denied.  



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


